Exhibit 10.34

NON-EMPLOYEE DIRECTOR

LOGO [g34394g18e44.jpg]

RESTRICTED STOCK AWARD GRANT NOTICE

Pursuant to the Allergan, Inc. 2008 Incentive Award Plan (the “Plan”), Allergan,
Inc. (the “Company”) hereby grants to the individual listed below
(“Participant”) the number of shares of the Company’s common stock, par value
US$0.01 per share (“Stock”), set forth below (the “Shares”). This Restricted
Stock award is subject to all of the terms and conditions set forth herein, in
the Restricted Stock Award Agreement attached hereto as Exhibit A (the
“Restricted Stock Agreement”) and in the Plan, each of which is incorporated
herein by reference. Unless otherwise defined herein, the terms defined in the
Plan shall have the same defined meanings in this Restricted Stock Award Grant
Notice (the “Grant Notice”).

 

Participant:

   

Grant Date:

   

Total Number of

Shares of Restricted Stock:    

   

 

Vesting Schedule:

Subject to the terms and conditions of the Plan, this Grant Notice and the
Restricted Stock Agreement, the Company’s Forfeiture Restriction (as defined in
the Restricted Stock Agreement) shall lapse as to 4,800 Shares, as adjusted
pursuant to Section 11.1 of the Plan, each calendar year upon the earlier to
occur of:

 

  (i)

the first anniversary of the Grant Date, or

 

  (ii)

the annual meeting held during such calendar year at which one or more members
of the Board are standing for re-election.

Subject to Section 3.3 or 3.4 in the Restricted Stock Agreement, in no event
shall the Forfeiture Restriction (as defined in the Restricted Stock Agreement)
lapse as to any additional Shares following Participant’s termination of service
as a Director of the Company, except as may otherwise be provided by the
Administrator or as set forth in a written agreement between the Company and
Participant.

Remainder of page intentionally left blank.



--------------------------------------------------------------------------------

By his or her signature below, Participant agrees to be bound by the terms and
conditions of the Plan, the Restricted Stock Agreement and this Grant Notice.
Participant has reviewed the Restricted Stock Agreement, the Plan and this Grant
Notice in their entirety, has had an opportunity to obtain the advice of counsel
prior to executing this Grant Notice and fully understands all provisions of
this Grant Notice, the Restricted Stock Agreement and the Plan. Participant
hereby agrees to accept as binding, conclusive and final all decisions and
interpretations of the Administrator arising under the Plan, this Grant Notice
or the Restricted Stock Agreement or relating to the Shares.

 

ALLERGAN, INC.:     PARTICIPANT: By:         By:    

Print Name:

       

Print Name:

   

Title:

         

Address:

  2525 Dupont Drive    

Address:

      Irvine, California 92612        

 

Attachments:

Restricted Stock Award Agreement (Exhibit A)

    

Allergan, Inc. 2008 Incentive Award Plan (Exhibit B)

    

Allergan, Inc. 2008 Incentive Award Plan Prospectus (Exhibit C)



--------------------------------------------------------------------------------

NON-EMPLOYEE DIRECTOR

EXHIBIT A TO THE RESTRICTED STOCK AWARD GRANT NOTICE

RESTRICTED STOCK AWARD AGREEMENT

February 2010

Pursuant to the Restricted Stock Award Grant Notice (the “Grant Notice”) to
which this Restricted Stock Award Agreement (this “Agreement”) is attached,
Allergan, Inc. (the “Company”) granted to the participant (“Participant”)
specified on the Grant Notice a restricted stock award under the Allergan, Inc.
2008 Incentive Award Plan (the “Plan”) for the number of shares of the Company’s
common stock, par value US$0.01 per share (“Stock”), indicated in the Grant
Notice (the “Shares”), subject to the terms and conditions of the Grant Notice,
this Agreement and the Plan.

 

I.

GENERAL

1.1    Defined Terms.    Capitalized terms not specifically defined herein shall
have the meanings specified in the Grant Notice or, if not defined therein, the
Plan.

1.2    Incorporation of Terms of Plan.    The Shares are subject to the terms
and conditions of the Plan, which are incorporated herein by reference.

 

II.

GRANT OF RESTRICTED STOCK

2.1    Grant of Restricted Stock.    Effective as of the grant date specified on
the Grant Notice (the “Grant Date”), the Company hereby agrees to issue the
Shares to Participant, upon the terms and conditions set forth in the Plan, the
Grant Notice and this Agreement.

2.2    Issuance of Shares.    The issuance of the Shares under this Agreement
shall occur at the principal office of the Company simultaneously with the
execution of the Grant Notice by the parties or on such other date as the
Company and Participant shall agree (the “Issuance Date”). Subject to
Section 2.3, the Company shall issue the Shares (which shall be issued in
Participant’s name) on the Issuance Date.

2.3    Conditions to Issuance of Stock Certificates.    The Shares, or any
portion thereof, may be either previously authorized but unissued shares or
issued shares which have then been reacquired by the Company. Such Shares shall
be fully paid and nonassessable. The Company shall not be required to issue or
deliver any Shares prior to fulfillment of all of the following conditions:

(a)    The admission of such Shares to listing on all stock exchanges on which
such Stock is then listed;

(b)    The completion of any registration or other qualification of such shares
under any U.S. state, federal, foreign or local law or under rulings or
regulations of the U.S. Securities and Exchange Commission or of any other
governmental regulatory body, which the Administrator shall, in its sole and
absolute discretion, deem necessary or advisable;

(c)    The obtaining of any approval or other clearance from any U.S. state,
federal, foreign or local governmental agency which the Administrator shall, in
its sole and absolute discretion, determine to be necessary or advisable;

(d)    The lapse of such reasonable period of time following the Issuance Date
as the Administrator may from time to time establish for reasons of
administrative convenience; and



--------------------------------------------------------------------------------

(e)    The receipt by the Company of full payment for such shares, including
payment of all amounts which, under federal, state or local tax law, the Company
(or other Subsidiary) is required to withhold upon issuance of such Shares.

2.4    Rights as Stockholder.    Except as otherwise provided in Section 3.7 or
elsewhere in this Agreement, upon issuance of the Shares, Participant shall have
all the rights of a stockholder with respect to the Shares, including the right
to vote the Shares and to receive all dividends or other distributions paid or
made with respect to the Shares.

2.5    Escrow.    Until the Forfeiture Restriction (as defined in Section 3.1)
and all of the restrictions on transfer imposed pursuant to this Agreement lapse
or are removed, the Administrator may require the certificate(s) representing
the Unreleased Shares (as defined in Section 3.5) to be deposited with the
Secretary of the Company, or such other escrow holder as the Administrator may
appoint, as Participant’s attorney-in-fact to sell, assign and transfer unto the
Company, such Unreleased Shares, if any, forfeited pursuant to Section 3.1.

 

III.

RESTRICTIONS ON SHARES

3.1    Forfeiture Restriction.    Subject to the provisions of Sections 3.2
through 3.4, upon Participant’s termination of service as a Director of the
Company for any or no reason, all of the Unreleased Shares shall thereupon be
forfeited immediately and without any further action by the Company (the
“Forfeiture Restriction”). Upon the occurrence of such a forfeiture, the Company
shall become the legal and beneficial owner of the Shares being forfeited and
all rights and interests therein or relating thereto, and the Company shall have
the right to retain and transfer to its own name the number of Shares being
forfeited by Participant. In the event any of the Unreleased Shares are
forfeited under this Section 3.1, any cash, cash equivalents, assets or
securities received by or distributed to Participant with respect to, in
exchange for or in substitution of such Shares and held by the escrow agent
pursuant to Section 2.5 and Section 3.7 shall be promptly transferred by the
escrow agent to the Company.

3.2    Release of Shares from Forfeiture Restriction.    The Shares shall be
released from the Forfeiture Restriction as indicated in the Grant Notice and
Sections 3.3 and 3.4, as applicable. Any of the Shares released from the
Forfeiture Restriction shall thereupon be released from the restrictions on
transfer under Section 3.6. In the event any of the Shares are released from the
Forfeiture Restriction, any dividends or other distributions paid on such Shares
and held by the escrow agent pursuant to Section 2.5 and Section 3.7 shall be
promptly paid by the escrow agent to Participant.

3.3    Accelerated Vesting.    Notwithstanding anything to the contrary in
Section 3.2 or the Grant Notice, the Shares shall be released from the
Forfeiture Restriction immediately prior to Participant’s termination of service
as a Director of the Company if Participant’s termination of service occurs by
reason of Participant’s death or permanent and total disability (within the
meaning of Section 22(e)(3) of the Internal Revenue Code of 1986, as amended
(the “Code”)).

3.4    Effect of Change in Control.    Notwithstanding anything to the contrary
in Sections 3.1 through 3.3 or the Grant Notice, in the event of a Change in
Control, the following provisions shall apply:

(a)    If the successor or surviving entity (or any affiliate thereto)
(i) allows the Shares to remain outstanding or (ii) replaces the Shares with
shares of restricted stock of such successor or surviving entity (or any
affiliate thereto) that preserve the existing value of the Shares at the time of
the Change in Control and that provide for a lapse of forfeiture in accordance
with a vesting schedule that is the same or more favorable to Participant than
the Share vesting schedule set forth herein (any such



--------------------------------------------------------------------------------

award, a “Substitute Award”), the Shares or such Substitute Award shall remain
outstanding and be governed by their respective terms and the provisions set
forth in the Plan, subject to Section 3.4(c).

(b)    If the successor or surviving entity (or any affiliate thereto) does not
allow the Shares to remain outstanding or replace the Shares as provided in
Section 3.4(a), the Shares shall be released from the Forfeiture Restriction
immediately prior to the occurrence of such Change in Control.

(c)    If the successor or surviving entity (or any affiliate thereto) allows
the Shares to remain outstanding or replaces the Shares as provided in
Section 3.4(a) and Participant experiences a Qualifying Termination, (i) the
Shares (if assumed) shall be released from the Forfeiture Restriction
immediately prior to the date of such termination and (ii) the forfeiture
restrictions on any Substitute Award shall lapse immediately prior to such
termination. For purposes of the foregoing, a “Qualifying Termination” means
Participant’s termination of service as a Director of the Company after a Change
in Control but prior to the third anniversary of the Grant Date that occurs
(i) in connection with a request made by the Company or the Board that
Participant resign as a Director of the Company or (ii) as a result of
Participant not being nominated for re-election as a Director of the Company in
connection with the Change in Control.

3.5    Unreleased Shares.    Any of the Shares which, from time to time, have
not yet been released from the Forfeiture Restriction are referred to herein as
“Unreleased Shares.”

3.6    Restrictions on Transfer.

(a) Subject to Section 3.6(b), no Unreleased Shares or any dividends or other
distributions thereon or any interest or right therein or part thereof shall be
liable for the debts, contracts or engagements of Participant or Participant’s
successors in interest or shall be subject to sale or other disposition by
transfer, alienation, anticipation, pledge, hypothecation, encumbrance,
assignment or any other means whether such sale or other disposition be
voluntary or involuntary or by operation of law by judgment, levy, attachment,
garnishment or any other legal or equitable proceedings (including bankruptcy),
and any attempted sale or other disposition thereof shall be null and void and
of no effect, except to the extent that such disposition is permitted by the
preceding sentence.

(b) Notwithstanding any other provision of this Agreement, with the consent of
the Administrator, Participants who reside in the U.S. may transfer the
Unreleased Shares to one or more “Permitted Transferees” (as defined below),
subject to the following terms and conditions”

(i) the Unreleased Shares shall not be assignable or transferable by the
Permitted Transferee other than by will or the laws of descent and distribution;

(ii) the Unreleased Shares shall continue to be subject to all the terms and
conditions of the Plan and this Agreement, as amended from time to time, as
applicable to Participant (other than the ability to further transfer the
Unreleased Shares); and

(iii) Participant and the Permitted Transferee execute any and all documents
requested by the Company, including, without limitation documents to (A) confirm
the status of the transferee as a Permitted Transferee, (B) satisfy any
requirements for an exemption for the transfer under applicable federal and U.S.
state securities laws, and (C) evidence the transfer.

“Permitted Transferee” means, with respect to Participant, any child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, including adoptive relationships, any



--------------------------------------------------------------------------------

person sharing Participant’s household (other than a tenant or employee), a
trust in which these persons have more than 50% of the beneficial interest, any
other entity in which these persons (or Participant) own more than 50% of the
voting interests, or any other transferee specifically approved by the
Administrator.

3.7    Restrictions on Distributions, etc.    Subject to Section 3.4, in the
event of any dividend or other distribution (whether in the form of cash, Stock,
other securities or other property, but excluding money paid as a regular cash
dividend), recapitalization, reclassification, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin off, combination,
repurchase, liquidation, dissolution, or sale, transfer, exchange or other
disposition of all or substantially all of the assets of the Company, or
exchange of Stock or other securities of the Company, issuance of warrants or
other rights to purchase Stock or other securities of the Company, or other
similar corporate transaction or event that affects the Stock, then any new or
additional or different shares or securities or property (including cash) which
is paid, issued, exchanged or distributed in respect of Shares then subject to
the Forfeiture Restriction shall be subject to the Forfeiture Restriction and
the restrictions on transfer set forth in Section 3.6 and shall be considered to
be Unreleased Shares, until such restrictions on the underlying Shares lapse or
are removed pursuant to this Agreement (or, if such Shares are no longer
outstanding, until such time as such Shares would have been released from the
Forfeiture Restriction pursuant to this Agreement). The Administrator may
require any new or additional or different shares or securities or property
(including cash) considered to be Unreleased Shares pursuant to this Section 3.7
to be deposited with the Secretary of the Company, or such other escrow holder
as the Administrator may appoint, as Participant’s attorney-in-fact to sell,
assign and transfer unto the Company, such new or additional or different shares
or securities or property (including cash) considered to be Unreleased Shares
pursuant to this Section 3.7, if any, forfeited pursuant to Section 3.1.
Notwithstanding the foregoing, nothing herein shall limit the ability of the
Administrator to adjust Unreleased Shares or make other adjustments to the terms
and conditions of this Agreement in accordance with the provisions of
Section 11.1 of the Plan.

 

IV.

OTHER PROVISIONS

4.1    Administration.    The Administrator shall have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules. All actions taken and all
interpretations and determinations made by the Administrator in good faith shall
be binding, conclusive and final upon Participant, the Company and all other
interested persons. No member of the Administrator shall be personally liable
for any action, determination or interpretation made in good faith with respect
to the Plan, this Agreement or the Shares.

4.2    Taxes.    Participant has reviewed with Participant’s own tax advisors
the federal, state, local and foreign tax consequences of this investment and
the transactions contemplated by the Grant Notice and this Agreement.
Participant is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents. Participant understands
that Participant (and not the Company) shall be responsible for Participant’s
own tax liability that may arise as a result of this investment or the
transactions contemplated by this Agreement. Participant understands that
Participant will recognize ordinary income for federal income tax purposes under
Section 83 of the Code as the restrictions applicable to the Unreleased Shares
lapse. In this context, “restriction” includes the Forfeiture Restriction.
Participant understands that Participant may elect to be taxed for federal
income tax purposes at the time the Shares are issued rather than as and when
the Forfeiture Restriction lapses by filing an election under Section 83(b) of
the Code with the Internal Revenue Service no later than 30 days following the
date of purchase.



--------------------------------------------------------------------------------

PARTICIPANT ACKNOWLEDGES THAT IT IS PARTICIPANT’S SOLE RESPONSIBILITY AND NOT
THE COMPANY’S TO TIMELY FILE THE ELECTION UNDER SECTION 83(b), EVEN IF
PARTICIPANT REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING ON
PARTICIPANT’S BEHALF.

4.3    Restrictive Legends and Stop-Transfer Orders.

(a)    In order to enforce the Forfeiture Restriction and the other restrictions
set forth in the Plan and this Agreement, the Administrator may cause one or
more legends referencing the Forfeiture Restriction and other restrictions, and
any other legend(s) that may be required by applicable federal, state or foreign
securities laws, to be placed on the certificate(s) evidencing the Shares.

(b)    Participant agrees that, in order to ensure compliance with the
restrictions referred to herein, the Company may issue appropriate “stop
transfer” instructions to its transfer agent, if any, and that, if the Company
transfers its own securities, it may make appropriate notations to the same
effect in its own records.

(c)    The Company shall not be required: (i) to transfer on its books any
Shares that have been sold or otherwise transferred in violation of any of the
provisions of this Agreement, or (ii) to treat as owner of such Shares or to
accord the right to vote or pay dividends to any purchaser or other transferee
to whom such shares shall have been so transferred.

4.4    No Right to Continue in Service.    Nothing in the Plan or this Agreement
shall confer upon Participant any right to continue in service as a member of
the Board of Directors of the Company or any Subsidiary or shall interfere with
or restrict in any way the rights of the Company and its stockholders (or of a
Subsidiary and its stockholders, as the case may be), which rights are hereby
expressly reserved, to discharge or terminate Participant’s services at any time
for any reason whatsoever, with or without cause.

4.5    Data Privacy.    This Section 4.5 applies to Participant only if
Participant resides outside of the U.S. If Participant resides outside the U.S.,
then Participant hereby explicitly and unambiguously consents to the collection,
use and transfer, in electronic or other form, of Participant’s personal data as
described in this Agreement and any other grant materials related to the Shares
by the Company for the exclusive purpose of implementing, administering and
managing Participant’s participation in the Plan.

Participant understands that the Company may hold certain personal information
about Participant, including, but not limited to, Participant’s name, home
address and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of the Shares or any other
entitlement to shares of Stock awarded, canceled, exercised, vested, unvested or
outstanding in Participant’s favor, for the exclusive purpose of implementing,
administering and managing the Plan (“Data”).

Participant understands that Data will be transferred to Charles Schwab & Co.,
Inc., or such other stock plan service provider as may be selected by the
Company in the future, which is assisting the Company with the implementation,
administration and management of the Plan. Participant understands that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than Participant’s country. Participant understands
that he or she may request a list with the names and addresses of any potential
recipients of the Data by contacting the Company’s



--------------------------------------------------------------------------------

General Counsel. Participant authorizes the Company, Charles Schwab & Co., Inc.,
and any other possible recipients which may assist the Company (presently or in
the future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing his or her
participation in the Plan. Participant understands that Data will be held only
as long as is necessary to implement, administer and manage Participant’s
participation in the Plan. Participant understands that he or she may, at any
time, view Data, request additional information about the storage and processing
of Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing the
Company’s General Counsel. For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, Participant may
contact the Company’s General Counsel.

4.6    Notices.    All notices or other communications required or permitted
hereunder shall be in writing, and shall be deemed duly given only when
delivered in person or when sent by certified mail (return receipt requested)
and deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the local postal service, addressed as follows:

 

                If to the Company:

Allergan, Inc.
Attention: General Counsel
2525 Dupont Drive
Irvine, California 92612

 

                If to Participant:

To Participant’s most recent address
then on file in the Company’s personnel
records.

By a notice given pursuant to this Section 4.6, either party may thereafter
designate a different address for notices to be given to that party.

4.7    Titles.    Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

4.8    Governing Law; Venue.    This Agreement shall be administered,
interpreted and enforced under the laws of the State of Delaware, without regard
to conflicts of law principles thereof.

For purposes of litigating any dispute that arises directly or indirectly from
the relationship of the parties evidenced by this grant or this Agreement, the
parties hereby submit to and consent to the exclusive jurisdiction of the State
of California and agree that such litigation shall be conducted only in the
courts of Orange County, California, or the U.S. federal courts for the Central
District of California, and no other courts, where this grant is made and/or to
be performed.

4.9    Severability.    Should any provision of this Agreement be determined by
a court of law to be illegal or unenforceable, the other provisions shall
nevertheless remain effective and shall remain enforceable.

4.10    Conformity to Securities Laws.    Participant acknowledges that the Plan
is intended to conform to the extent necessary with all provisions of the U.S.
Securities Act and the Exchange Act and any and all regulations and rules
promulgated by the U.S. Securities and Exchange Commission thereunder, and U.S.
state, foreign or local securities laws and regulations. Notwithstanding
anything herein to the contrary, the Plan shall be administered, and the Shares
are to be issued, only in such a manner as to conform to such laws, rules and
regulations. To the extent permitted by applicable law, the



--------------------------------------------------------------------------------

Plan and this Agreement shall be deemed amended to the extent necessary to
conform to such laws, rules and regulations.

4.11    Amendments.    To the extent permitted by the Plan, this Agreement may
be wholly or partially amended or otherwise modified, suspended or terminated at
any time or from time to time by the Administrator; provided, that, except as
may otherwise be provided by the Plan, no termination, amendment, or
modification of this Agreement shall adversely affect the Shares in any material
way without Participant’s prior written consent. This Agreement may not be
modified, suspended or terminated except by an instrument in writing signed by a
duly authorized representative of the Company and, if Participant’s consent is
required, by Participant.

4.12    Successors and Assigns.    The Company may assign any of its rights
under this Agreement to single or multiple assignees, and this Agreement shall
inure to the benefit of the successors and assigns of the Company. Subject to
the restrictions on transfer set forth in Section 3.6, this Agreement shall be
binding upon Participant and Participant’s heirs, executors, administrators,
successors and assigns.

4.13    Section 16.    Notwithstanding any other provision of the Plan or this
Agreement, the Shares and this Agreement shall be subject to any additional
limitations set forth in any applicable exemptive rule under Section 16 of the
Exchange Act (including any amendment to Rule 16b-3 of the Exchange Act) that
are requirements for the application of such exemptive rule. To the extent
permitted by applicable law, this Agreement shall be deemed amended to the
extent necessary to conform to such applicable exemptive rule.

4.14    No Advice Regarding Grant.    The Company is not providing any tax,
legal or financial advice, nor is the Company making any recommendations
regarding Participant’s participation in the Plan, or Participant’s acquisition
or sale of the Shares. Participant is hereby advised to consult with his or her
own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.

4.15    Electronic Delivery.    The Company may, in its sole discretion, deliver
any documents related to current or future participation in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.

4.16    Imposition of Other Requirements.    The Company reserves the right to
impose other requirements on Participant’s participation in the Plan and on the
issuance of Shares under the Plan, to the extent the Company determines it is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan, and to require Participant to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.

4.17    Currency.    All calculations under the Plan shall be prepared based on
U.S. dollars. Amounts denominated in any currency other than U.S. dollars shall
be converted into U.S. dollars on the basis of the Exchange Rate in effect on
the relevant date. The “Exchange Rate” shall be the rate at which the relevant
currency is converted into U.S. dollars, as reported on the relevant date in the
Wall Street Journal (or such other reliable source as me be selected from time
to time by the Administrator in its discretion).



--------------------------------------------------------------------------------

4.18    Entire Agreement.    The Plan and this Agreement constitute the entire
agreement of the parties and supersede in their entirety all prior undertakings
and agreements of the Company and Participant with respect to the subject matter
hereof.



--------------------------------------------------------------------------------

NON-EMPLOYEE DIRECTOR

EXHIBIT B TO THE RESTRICTED STOCK AWARD GRANT NOTICE

ALLERGAN, INC. 2008 INCENTIVE AWARD PLAN



--------------------------------------------------------------------------------

EXHIBIT C TO THE RESTRICTED STOCK AWARD GRANT NOTICE

ALLERGAN, INC. 2008 INCENTIVE AWARD PLAN PROSPECTUS